DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment, filed 04/06/2022, to paragraphs 0046, 0058 and 0091 of the Specification have overcome the objections to the Drawings previously set forth in the Non-Final Office Action.
Applicant's amendment, filed 04/06/2022, to claims 1-20 overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04/06/2022, with respect to Claim Interpretation Under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) on “a phasor measurement unit" in claim 14  has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gene Vinokur on April 21, 2022.
The application has been amended as follows:
1. (Currently Amended) A time synchronization system, comprising:
an input interface configured to receive pseudorange measurements from a set of antennas of at least one Global Navigation Satellite System (GNSS) receiving system that operates the set of antennas at known positions according to a clock with an unknown time bias to receive signals from satellites in sight of each antenna of the set of antennas;
a processor configured to:
compare the pseudorange measurements of the set of antennas to produce an antenna-specific clock offset for each antenna of the set of antennas, wherein to produce the antenna-specific clock offset for each antenna of the set of antennas, the processor is configured to:
determine, for each pair of antennas from the set of antennas, a difference pseudorange residual between pseudorange measurements of a pair of antennas of the set of antennas, wherein a pseudorange residual of a first antenna of the set of antennas removes known components from the pseudorange measurement of the first antenna, and wherein the difference pseudorange residual between the pair of antennas of the set of antennas removes common components in the pseudorange measurements of the pair of antennas of the set of antennas, such that the difference pseudorange residual includes a difference between the antenna-specific clock offsets of the pair of antennas of the set of antennas subject to noise; and
compare the difference pseudorange residuals between different pairs of antennas of the set of antennas to produce the antenna-specific clock offset for each antenna of the set of antennas;
correct the pseudorange measurements of the set of antennas according to the antenna-specific clock offset for each antenna of the set of antennas to produce corrected pseudorange measurements; and
determine the time bias of the clock using the corrected pseudorange measurements; and an output interface configured to output the determined time bias.
3. (Canceled)
4. (Currently Amended) The time synchronization system of claim [[3]]1, wherein the processor is configured to compare the difference pseudorange residuals while ignoring the noise or by sampling the noise on a known distribution of the noise.
5. (Currently Amended) The time synchronization system of claim [[3]]1, wherein the processor is configured to:
for each pair of antennas of the set of antennas, probabilistically determine the difference pseudorange residuals using a Gaussian model for a distribution of difference pseudorange residual according to pseudorange measurements from all satellites in sight of respective pair of antennas of the set of antennas; and
sample the distribution of the difference pseudorange residual of each pair of antennas to produce the antenna-specific clock offset for each antenna of the set of antennas by comparing the sampled distribution of the difference pseudorange residual of each pair of antennas.
6. (Currently Amended) The time synchronization system of claim 1, wherein to produce the antenna-specific clock offset for [[a]]the first antenna of the set of antennas, the processor is configured to
determine a probability of a first antenna-specific clock offset of the first antenna with respect to probabilities of antenna-specific clock offsets of a plurality of antennas of the set of antennas other than the first antenna as a marginal distribution of the first antenna-specific clock offset of the first antenna conditioned on a joint posteriori distribution of the antenna-specific clock offsets of all antennas of the set of antennas.
8. (Currently Amended) The time synchronization system of claim 6, wherein a second antenna-specific clock offset for [[an]]a second antenna k of the set of antennas is determined using a belief propagation as a probabilistic belief bt(αk) at time t on a marginal distribution of an antenna-specific clock offset             
                a
            
        k using a product of a prior distribution of the probabilistic belief bt(αk) and incoming belief messages from all antennas of the set of antennas except the second antenna k.
15. (Currently Amended) A time synchronization method, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out steps of the method, comprising:
receiving pseudorange measurements from a set of antennas of at least one Global Navigation Satellite System (GNSS) receiving system that operates the set of antennas at known positions according to a clock with an unknown time bias to receive signals from satellites in sight of each antenna of the set of antennas;
comparing the pseudorange measurements of the set of antennas to produce an antenna-specific clock offset for each antenna of the set of antennas, wherein a first antenna-specific clock offset for an antenna k of the set of antennas is determined using a belief propagation as a probabilistic belief bt(αk) at time t on a marginal distribution of an antenna-specific clock offset             
                a
            
        k using a product of a prior distribution of the probabilistic belief bt(αk) and incoming belief messages from all antennas of the set of antennas except the antenna k;
correcting the pseudorange measurement of the set of antennas according to the antenna-specific clock offset for each antenna of the set of antennas to produce corrected pseudorange measurements;
determining the time bias of the clock using the corrected pseudorange measurements; and
correcting the time of the clock using the determined time bias.
16. (Currently Amended) The time synchronization method of claim 15, wherein different antennas of the set of antennas are in sight of different combinations of the satellites, and wherein at least one first antenna of the set of antennas has a [[first]]second antenna-specific clock offset different from a [[second]]third antenna-specific clock offset of a second antenna of the set of antennas.
17. (Currently Amended) The time synchronization method of claim 15, further comprising:
determining a probability of a [[first]]second antenna-specific clock offset of [[the]]a first antenna with respect to probabilities of antenna-specific clock offsets of a plurality of antennas of the set of antennas other than the first antenna as a marginal distribution of the [[first]]second antenna-specific clock offset of the first antenna conditioned on a joint posteriori distribution of the antenna-specific clock offsets of all antennas of the set of antennas.
18. (Canceled)
19. (Currently Amended) A non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method, the method comprising:
receiving pseudorange measurements from a set of antennas of at least one Global Navigation Satellite System (GNSS) receiving system that operates the set of antennas at known positions according to a clock with an unknown time bias to receive signals from satellites in sight of each antenna of the set of antennas;
comparing the pseudorange measurements of the set of antennas to produce an antenna-specific clock offset for each antenna of the set of antennas by:
determining, for each pair of antennas from the set of antennas, a difference pseudorange residual between pseudorange measurements of a pair of antennas of the set of antennas, wherein a pseudorange residual of a first antenna of the set of antennas removes known components from the pseudorange measurement of the first antenna, and wherein the difference pseudorange residual between the pair of antennas of the set of antennas removes common components in the pseudorange measurements of the pair of antennas of the set of antennas, such that the difference pseudorange residual includes a difference between the antenna-specific clock offsets of the pair of antennas of the set of antennas subject to noise; and
comparing the difference pseudorange residuals between different pairs of antennas of the set of antennas to produce the antenna-specific clock offset for each antenna of the set of antennas;
correcting the pseudorange measurement of the set of antennas according to the antenna-specific clock offset for each antenna of the set of antennas to produce corrected pseudorange measurements;
determining the time bias of the clock using the corrected pseudorange measurements; and
outputting the determined time bias.

21. (New) The medium of claim 19, wherein the antenna-specific clock offsets of all antennas of the set of antennas are determined based on corresponding marginal distributions of the antenna-specific clock offsets.
22. (New) The medium of claim 21, wherein a second antenna-specific clock offset for a second antenna k of the set of antennas is determined using a belief propagation as a probabilistic belief bt(αk) at time t on a marginal distribution of an antenna-specific clock offset             
                a
            
        k using a product of a prior distribution of the probabilistic belief bt(αk) and incoming belief messages from all antennas of the set of antennas except the second antenna k.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Rife (US 20140232595 A1) is considered close prior art to the claimed invention. 
Regrading claim 1, Rife discloses [Note: what Rife fails to disclose is strike-though]
A time synchronization system, comprising: 
an input interface (Paragraph 0041, “CERIM units may also have additional features, such as a user interface including, for example, a screen, a keyboard, a microphone, speakers, etc.”)  configured to receive pseudorange measurements (Paragraph 0033, “As described further in relation to FIG. 3, a receiver, such as CERIM Unit 1, CERIM Unit 2, or CERIM Unit 3, can calculate from the time and ephemeris the approximate distance to each satellite, also called the ranging measurement. A ranging measurement, also called a pseudorange or pseudorange measurement, can be any measurement or derived measurement of the distance between two points,”)  from a set of antennas of at least one Global Navigation Satellite System (GNSS) receiving system (Paragraph 0032, “FIG. 1 is an illustrative diagram of the geometry of an exemplary GNSS verification system. FIG. 1 shows eight GNSS satellites numbered 1 through 8 and three collaboration-enhanced receiver integrity monitoring (CERIM) units labeled CERIM Unit 1, CERIM Unit 2, and CERIM Unit 3. Each CERIM unit receives a signal from multiple GNSS satellites”; FIG. 2 depicts antennas, 212, 222, 232, of the CERIM units which receive signals from the satellites) that operates the set of antennas at known positions according to a clock with an unknown time bias to receive signals from satellites in sight of each antenna of the set of antennas (Paragraph 0038, “The GNSS processor 214 is in communication with the GNSS antenna 212 and the clock 213. The GNSS processor 214 generates pseudorange measurements to each satellite from which a signal was received based on the receiver time and the data received from the GNSS satellites; the pseudorange measurements can be calculated using standard GNSS processing techniques, such as the method described in relation to FIG. 3A.”); 
a processor (Paragraph 0047, “As described in relation to FIG. 2, the GNSS antenna 212 receives signals from GNSS satellites (step 302) and sends the received signals to the processor 214 which calculates a set of pseudorange measurements (step 304). The GNSS signal structure and signal data allow the GNSS processor 214 to determine the time at which the signal originated from each satellite.”) configured to: 
compare the pseudorange measurements of the set of antennas to produce an antenna-specific clock offset for each antenna of the set of antennas (Paragraph 0050, “From the pseudorange measurements, the fault detection processor 216 computes a position solution for each of the sets of measurements (step 310). The position solution is a three-coordinate vector that describes the position of the receiver; the position solution also includes a clock-correction for the user receiver.”); 


correct the pseudorange measurements of the set of antennas (Paragraph 0109, ““The fault detection algorithm may be the same as either of the algorithms described in relation to FIGS. 3B and 3C, involving calculating a residual vector, a monitor statistic, and a threshold for the monitor statistic. Next, the fault detection processor 216 determines from the result of the fault detection algorithm whether a fault is detected (step 406). If a fault is detected, this means that the faulty satellite is still in the set of measurements upon which the fault detection was performed. Thus, the satellite that was excluded is healthy. In this case, the measurements of the satellite that was removed are added back into the ranging measurements, and the measurements of a different satellite are removed (step 408). The next iteration will test if the newly excluded satellite is healthy or faulty. If a fault is not detected in step 406, it indicates that the satellite that was removed from the fault detection calculation was the satellite that caused the fault to be detected initially. In this case, an alert to exclude the faulty satellite can be issued to the CERIM unit, an on-board navigational unit, other CERIM units, an operator, or any other interested party.”); and 
determine the time bias of the clock using the corrected pseudorange measurements (Paragraph 0050, “From the pseudorange measurements, the fault detection processor 216 computes a position solution for each of the sets of measurements (step 310). The position solution is a three-coordinate vector that describes the position of the receiver; the position solution also includes a clock-correction for the user receiver.”); and an output interface configured to output the determined time bias (Paragraph 0031, “The CERIM units are located geographically near each other and communicate their GNSS measurements to the other CERIM units, which can individually perform a fault detection algorithm.”; part of the GNSS measurements would include the clock-correction measurement using the determined time bias).  

Maenpa (US 20110050489 A1) is considered close prior art to the claimed invention as it discloses the determination and correction of pseudorange measurements to compensate for channel dependent errors in an GNSS system. 
Regarding claim 1, SHITAOKA discloses [Note: what SHITAOKA fails to disclose is strike-through]
determine, for each pair of antennas from the set of antennas, a difference pseudorange residual between pseudorange measurements of a pair of antennas of the set of antennas (Paragraph 0042, “Step 1 computes path length differences .DELTA.t.sub.1, .DELTA.t.sub.2, . . . , .DELTA.t.sub.M, where .DELTA.t.sub.m is the amount of time by which the signal arriving at the m.sup.th antenna element lags behind the signal arriving at the first element. This is due to the difference between the free space path lengths from the transmitter to the respective antenna element.”; Paragraph 0069, “Equation (4) can be used to correct pseudorange measurements in real time by the pseudorange error prediction module 50. Its inputs are: [0070] w weight vector for one frequency bin (seven complex numbers per beam, one for each antenna element, computed by the CRPA filter 30). [0071] s steering vector (seven complex numbers per beam, one for each antenna element) [0072] .DELTA.t.sub.m wave propagation time difference=signal time of arrival at CRPA's reference element minus time of arrival at m.sup.th element (seven numbers per beam, one for each antenna element)”), 
compare the difference pseudorange residuals between different pairs of antennas of the set of antennas to produce the antenna-specific clock offset for each antenna of the set of antennas (Paragraph 0069-0074, “Equation (4) can be used to correct pseudorange measurements in real time by the pseudorange error prediction module 50. Its inputs are: [0070] w weight vector for one frequency bin (seven complex numbers per beam, one for each antenna element, computed by the CRPA filter 30)…”)
WO2020149014A1
SHITAOKA (WO2020149014A1) is considered close prior art to the claimed invention as it discloses a satellite selection device which acquires deriving residuals for each antenna of the set of antennas and selects a satellite to remove based on the difference between the residuals for the plurality of satellite antennas.  
Regarding claim 1, SHITAOKA discloses [Note: what SHITAOKA fails to disclose is strike-through]
determine, for each pair of antennas from the set of antennas, a difference pseudorange residual between pseudorange measurements of a pair of antennas of the set of antennas (Fig. 7, step S308, “In the next step S208, the difference in the pseudorange residual, which is the difference between the pseudorange residual of the GPS antenna 12A and the pseudorange residual of the GPS antenna 12B, is calculated. In the next step S210, it is determined whether or not the absolute value of the difference of the pseudorange residuals is equal to or more than a threshold value.”), 

In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. Specifically,
the prior arts made of record fail to disclose “determine, for each pair of antennas from the set of antennas, a difference pseudorange residual between pseudorange measurements of a pair of antennas of the set of antennas, wherein a pseudorange residual of a first antenna of the set of antennas removes known components from the pseudorange measurement of the first antenna, and wherein the difference pseudorange residual between the pair of antennas of the set of antennas removes common components in the pseudorange measurements of the pair of antennas of the set of antennas, such that the difference pseudorange residual includes a difference between the antenna-specific clock offsets of the pair of antennas of the set of antennas subject to noise; and compare the difference pseudorange residuals between different pairs of antennas of the set of antennas to produce the antenna-specific clock offset for each antenna of the set of antennas” with the other claimed features.

Dependent claims 2, 4-14 are also allowed due to their dependency on independent
claim 1.

Regrading claim 15, Rife discloses [Note: what Rife fails to disclose is strike-though]
A time synchronization method, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out steps of the method (Paragraph 0047, “As described in relation to FIG. 2, the GNSS antenna 212 receives signals from GNSS satellites (step 302) and sends the received signals to the processor 214 which calculates a set of pseudorange measurements (step 304). The GNSS signal structure and signal data allow the GNSS processor 214 to determine the time at which the signal originated from each satellite.”) , comprising:
receiving pseudorange measurements from a set of antennas of at least one Global Navigation Satellite System (GNSS) receiving system that operates the set of antennas at known positions according to a clock with an unknown time bias to receive signals from satellites  (Paragraph 0033, “As described further in relation to FIG. 3, a receiver, such as CERIM Unit 1, CERIM Unit 2, or CERIM Unit 3, can calculate from the time and ephemeris the approximate distance to each satellite, also called the ranging measurement. A ranging measurement, also called a pseudorange or pseudorange measurement, can be any measurement or derived measurement of the distance between two points,”)  in sight of each antenna of the set of antennas (Paragraph 0032, “FIG. 1 is an illustrative diagram of the geometry of an exemplary GNSS verification system. FIG. 1 shows eight GNSS satellites numbered 1 through 8 and three collaboration-enhanced receiver integrity monitoring (CERIM) units labeled CERIM Unit 1, CERIM Unit 2, and CERIM Unit 3. Each CERIM unit receives a signal from multiple GNSS satellites”; FIG. 2 depicts antennas, 212, 222, 232, of the CERIM units which receive signals from the satellites);
comparing the pseudorange measurements of the set of antennas to produce an antenna-specific clock offset for each antenna of the set of antennas (Paragraph 0050, “From the pseudorange measurements, the fault detection processor 216 computes a position solution for each of the sets of measurements (step 310). The position solution is a three-coordinate vector that describes the position of the receiver; the position solution also includes a clock-correction for the user receiver.”), 
correcting the pseudorange measurement of the set of antennas (Paragraph 0109, ““The fault detection algorithm may be the same as either of the algorithms described in relation to FIGS. 3B and 3C, involving calculating a residual vector, a monitor statistic, and a threshold for the monitor statistic. Next, the fault detection processor 216 determines from the result of the fault detection algorithm whether a fault is detected (step 406). If a fault is detected, this means that the faulty satellite is still in the set of measurements upon which the fault detection was performed. Thus, the satellite that was excluded is healthy. In this case, the measurements of the satellite that was removed are added back into the ranging measurements, and the measurements of a different satellite are removed (step 408). The next iteration will test if the newly excluded satellite is healthy or faulty. If a fault is not detected in step 406, it indicates that the satellite that was removed from the fault detection calculation was the satellite that caused the fault to be detected initially. In this case, an alert to exclude the faulty satellite can be issued to the CERIM unit, an on-board navigational unit, other CERIM units, an operator, or any other interested party.”);
determining the time bias of the clock using the corrected pseudorange measurements (Paragraph 0050, “From the pseudorange measurements, the fault detection processor 216 computes a position solution for each of the sets of measurements (step 310). The position solution is a three-coordinate vector that describes the position of the receiver; the position solution also includes a clock-correction for the user receiver.”); and
correcting the time of the clock using the determined time bias (Paragraph 0031, “The CERIM units are located geographically near each other and communicate their GNSS measurements to the other CERIM units, which can individually perform a fault detection algorithm.”; part of the GNSS measurements would include the clock-correction measurement using the determined time bias).

Madhow (US 9766349 B1) is considered close prior art as it discloses determining clock offsets based on a joint conditional probability on the received pseudorange data weighted by the determined conditional line-of-sight probability for each hypothetical user device location. However, Madhow fails to disclose, wherein a first antenna-specific clock offset for an antenna k of the set of antennas is determined using a belief propagation as a probabilistic belief bt(αk) at time t on a marginal distribution of an antenna-specific clock offset ak using a product of a prior distribution of the probabilistic belief bt(αk) and incoming belief messages from all antennas of the set of antennas except the antenna k;

In reference to independent claim 15, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. Specifically,
the prior arts made of record fail to disclose “wherein a first antenna-specific clock offset for an antenna k of the set of antennas is determined using a belief propagation as a probabilistic belief bt(αk) at time t on a marginal distribution of an antenna-specific clock offset ak using a product of a prior distribution of the probabilistic belief bt(αk) and incoming belief messages from all antennas of the set of antennas except the antenna k” with the other claimed features.

Dependent claims 16 and 17 are also allowed due to their dependency on independent
claim 15.

Independent claim 19 and its dependent claims 20-22 are also allowed due to a similar analysis using the prior arts made of record as independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648      

                                                                                                                                                                                                  /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648